UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1825


In re:   BRIAN M. BURMASTER,

                      Petitioner.



                  On Petition for Writ of Mandamus
                          (5:16-hc-02102-D)


Submitted:   November 17, 2016               Decided:   November 21, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ    and   TRAXLER,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Brian M. Burmaster, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian    M.   Burmaster    petitions     for    a    writ    of   mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2241 (2012) petition.                 He seeks an order from

this court directing the district court to act.                       We conclude

that   the     present   record   does    not   reveal     undue    delay   in   the

district court.       Accordingly, although we grant leave to proceed

in forma pauperis, we deny the mandamus petition.                     We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    materials    before   this      court   and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                          2